DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-14 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/28/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the laterally extending connections" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is further indefinite because it is unclear what scope the recitation “corresponding” intends to entail.
Claim 11 recites the limitation "the laterally extending connects" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 9-10 and 12-14 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson (U.S. Pat. Pub. No. 20040020884 A1) in view of Hogue (U.S. Pat. No. 4387872).
Regarding claim 1, Hogue teaches a suspension system comprising:
 	a hang standard (Magnusson; 1) having slots (Magnusson; 3) and being configured to be vertically arranged;
 	a bracket (Magnusson; 4) configured to be attached to the hang standard in a cantilevered fashion, wherein the bracket comprises connectors (Magnusson; 7, 8) adapted for insertion into the slots of the hang standard; and
 	a slider unit (Magnusson; 14) comprising cooperating first and second slidable parts (Magnusson; 15, 20), the first slidable part being adapted to mount to the bracket and a second slidable part adapted for carrying a storage component (Magnusson; 5/intended use).
 	However, Magnusson does not explicitly teach the slider unit further comprising a rearwardly-extending portion arranged on the first slidable part for extending into a slot on the hang standard when the slider unit is mounted on the bracket.
 	Hogue teaches the slider unit further comprising a rearwardly-extending portion (Hogue; 32) arranged on the first slidable part (Hogue; part of 42) for extending into a slot (Hogue; 30) on the hang standard when the slider unit is mounted on the bracket.
Magnusson and Hogue are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slider unit of Magnusson having the rearwardly extending portion arranged on the first slidable part for extending into a slot. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Hogue as specified in claim 1.
 	Regarding claim 2, Magnusson as modified teaches wherein the rearwardly extending portion (Hogue; 32) of the slider unit is arranged on the first slidable part (Magnusson; 15) to into the same slot of the hang standard as one of the connectors of the bracket.
 	Regarding claim 3, Magnusson as modified teaches the rearwardly extending portion (Hogue; 32; 34) of the slider unit for extending into the slot is comprised of a tab (Hogue; Fig. 6; wedged portion of 34).
 	Regarding claim 4, Magnusson as modified teaches one of the connectors (Magnusson; 7, 8) on the bracket is comprised of an auxiliary tab (Magnusson; tab portion of 7 as shown in Fig. 4) and wherein the tab (Hogue; Fig. 6; wedged portion of 34) of the slider unit is arranged on the first slidable part for extending into the same slot as the auxiliary tab when the slider unit is mounted on the bracket.
Regarding claim 7, Magnusson as modified teaches the rearwardly extending portion (Hogue; 32) of the slider unit that reaches into a slot of the hang standard reaches into the same slot as a connector tab of the bracket.

	Regarding claim 8, Magnusson teaches a slider unit (Magnusson; 14) comprising laterally extending connectors (Magnusson; 20) for insertion into corresponding slots (Magnusson; 9) in a cantilevered bracket for mounting the slider unit on the cantilevered bracket [intended use].
 	However, Magnusson does not explicitly teach the a rearwardly extending tab.
 Hogue teaches a rearwardly extending tab (Hogue; tab of 34) arranged on the slider with respect to the laterally extending connects to extend into a slot (Hogue; 30) of a hang standard (Hogue; 14) when the slider unit is mounted on the bracket (Hogue; 12) and connectors extending from a proximal end of the bracket are inserted into slots on the hang standard [intended use].
 	Magnusson and Hogue are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the slider unit of Magnusson having the rearwardly extending portion arranged on the first slidable part for extending into a slot. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Hogue as specified in claim 1.
	Regarding claim 11, Magnusson as modified teaches wherein the rearwardly extending tab (Hogue; tab of 34) is arranged with respect to the laterally extending connections (Hogue; 32) such that, when the slider unit is mounted to a bracket (Hogue; 12 or Magnusson; 1), the rearwardly extending tab of the slider unit is registered with one of the connectors of the bracket to extend into the same slot on a hang standard.
 	Regarding claim 12, Magnusson teaches one of the connectors (Magnusson; 7, 8) on the bracket is comprised of an auxiliary tab (Magnusson; tabs of 7, 8) and wherein the rearwardly extending tab of the slider unit (Hogue; tab of 34) is arranged on the slider unit for extending into the same slot as the auxiliary tab when the slider unit is mounted on the bracket.
	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson (U.S. Pat. Pub. No. 20040020884 A1) in view of Hogue (U.S. Pat. No. 4387872) and further in view of Bryant (U.S. Pat. No. 20070241072 A1).
Regarding claim 6, Magnusson teaches the suspension system. However, Magnusson does not explicitly teach a front tab on the slider unit is adapted to connect with a cut-out at a distal end of the bracket. 	Bryant teaches a front tab (Bryant; tab of 180 received on 178) on the slider unit is adapted to connect with a cut-out (Bryant; 178) at a distal end of the bracket.
Magnusson and Bryant are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Magnusson having the tab adapted to connect with the cutout of the bracket. The motivation would have been to provide appropriate grip during the retention.
 	Regarding claim 14, Magnusson teaches the slider unit.
However, Magnusson does not teach the tab and cutout configuration.
 	Bryant teaches a front tab (Bryant; tab of 180 received on 178) on the slider unit is adapted and arranged on the slider unit with respect to the laterally extending connectors to cooperate with a cut-out (Bryant; 178) at a distal end of a bracket when mounted to the bracket [intended use].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Magnusson having the tab adapted to connect with the cutout of the bracket. The motivation would have been to provide appropriate grip during the retention.
	Regarding claim 9, Magnusson teaches the slider unit and the laterally extending connectors and rearwardly extending tab are disposed on the first slidable part. However, Magnusson does not explicitly teach the second slidable part.
 Abdullah teaches the second slidable part (Abdullah; 44). 
Magnusson and Abdullah are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Magnusson having the first and second slidable parts. The motivation would have been to make the invention of Magnusson adjustable.
  	Regarding claim 10, Magnusson as modified teaches the second slidable part (Abdullah; 44) is telescopically received within the first slidable part (Abdullah; 20).
Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631